Citation Nr: 0939419	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Entitlement to service connection for a low back 
disability, including as secondary to a left knee disability.

4.  Entitlement to service connection for sciatic nerve 
damage, including as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, May 2006, and May 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

By a June 2009 letter, the Veteran withdrew the claims of 
entitlement to an effective date earlier than August 30, 2004 
for the award of service connection for PTSD, entitlement to 
service connection for hypertension, entitlement to service 
connection for a heart disability, and entitlement to service 
connection for Meniere's disease.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifest by a 
disability equating to no worse than: intrusive memories, 
nightmares, an inability to recall some aspects of his combat 
trauma, detachment from others, sleep disturbance, anger 
outbursts, concentration problems, hypervigilance, flattened 
affect, anxiety attacks more than once in a given week, 
impaired judgment, and disturbances of motivation and mood.

2.  By a June 1989 rating decision, the RO denied a claim of 
service connection for a left knee condition.

3. Evidence received since the June 1989 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for a left knee disability and it raises a 
reasonable possibility of substantiating the underlying 
claim.

4.  It is as likely as not that the Veteran has a left knee 
disability attributable to his active military service.

5.  It is as likely as not that the Veteran has a low back 
disability attributable to his active military service.

6.  It is as likely as not that the Veteran has sciatic nerve 
damage attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.29, 4.126, 4.130 (Diagnostic Code 9411) (2009).

2.  A June 1989 rating decision, which denied the Veteran's 
claim of service connection for a left knee condition, is 
final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104, 
19.129, 19.192 (1988).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a left knee 
disability has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

4.  The Veteran has a left knee disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The Veteran has a low back disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

6.  The Veteran has sciatic nerve damage that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Further, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

The claim for an initial disability rating in excess of 30 
percent for service-connected PTSD arises from the Veteran's 
disagreement with the denial of increased initial disability 
evaluation following the grant of service connection for 
hypertension. The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the 
Board observes that the veteran has not contended, nor does 
the record indicate, that his claim has been prejudiced by a 
lack of notice.  See Goodwin supra at 137 [Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  Service treatment records as well as 
all pertinent VA and private medical records identified by 
the Veteran are in the claims file and were reviewed by both 
the RO and the Board in connection with his claim.  A VA 
opinion with respect to the issue on appeal was obtained in 
March 2006 and January 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include VA treatment records, 
psychiatric testing, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As to the claims for service connection, because the Board is 
granting the Veteran's claims - in full, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even were the 
Board to assume, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless, i.e., nonprejudicial error.  See 38 C.F.R. § 
20.1102.



I.  Increased Rating Claim

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned rating.  He therefore contends 
that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

PTSD is evaluated under Diagnostic Code 9411.  Under the 
general rating formula for mental disorders, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and/or recent events).  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2009).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

A review of the Veteran's post-service medical treatment 
records reveals that, in November 2004, the Veteran received 
treatment for his PTSD at the Mount Vernon OPC.  At that 
evaluation, the Veteran accurately related his military 
combat and medical history.  The treatment provider found 
that the Veteran exhibited no overt evidence for bizarre or 
delusional ideation and that the Veteran denied having 
hallucinations, paranoid thinking, or suicidal or homicidal 
ideation.  At the evaluation, the Veteran was alert and 
oriented and his speech was clear and coherent; however, he 
appeared depressed throughout the interview.  The treatment 
provider diagnosed the Veteran with PTSD and assigned a 
global assessment of functioning (GAF) score of 50.  This 
score represents serious symptoms or any serious impairment 
in social, occupational, or school functioning.  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Revised (DSM-IV).

In March 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The claims file was not 
available for review, but the examiner took a detailed and 
accurate personal and medical history from the Veteran.  The 
examiner noted that the Veteran did not experience 
hallucinations or have suicidal ideation.  At the 
examination, the examiner found the Veteran to be alert, 
oriented, and cooperative, and that the Veteran's thoughts 
were not grossly disorganized.  The examiner noted that the 
Veteran experiences intrusive memories and suffers nightmares 
recalling his combat experiences.  In addition, the Veteran 
suffers distress when exposed to stimuli that remind him of 
his combat experiences, such as crowds and fireworks.  
Finally, the examiner found that the Veteran was emotionally 
walled off and numbed and detached from others with a loss of 
interest in previously pleasurable activities.  The examiner 
diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 55.  This score represents moderate to serious 
symptoms or moderate to serious difficulty in social, 
occupational, or school functioning.  DSM-IV.

In January 2009, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran continues to have problems 
with PTSD triggered by trauma experienced in Vietnam.  At the 
examination the Veteran appeared appropriately groomed, spoke 
clearly and with a good ability to express himself, and 
demonstrated the capacity for abstract thinking; however, the 
Veteran appeared to have a depressed mood.  The examiner 
found that the Veteran's PTSD was manifest by intrusive 
memories, nightmares, an inability to recall some aspects of 
his trauma, detachment from others, restricted affect, sleep 
disturbance, anger outbursts, concentration problems, and 
hypervigilance.  In addition, the examiner noted that the 
Veteran's symptoms occur daily, including flattened affect, 
anxiety attacks more than once in a given week, impaired 
judgment, and disturbances of motivation and mood.  The 
examiner diagnosed the Veteran with PTSD and assigned the 
Veteran a GAF score of 51.  This score represents serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  DSM-IV.

Based on the evidence of record, a 50 percent rating for PTSD 
is appropriate.  The Veteran's service-connected PTSD is 
manifest by a disability equating to no worse than:  
intrusive memories, nightmares, an inability to recall some 
aspects of his combat trauma, detachment from others, sleep 
disturbance, anger outbursts, concentration problems, 
hypervigilance, flattened affect, anxiety attacks more than 
once in a given week, impaired judgment, and disturbances of 
motivation and mood.  These symptoms are consistent with the 
criteria for a 50 percent rating under the relevant 
regulation.  A higher rating is not warranted because the 
Veteran has not exhibited occupational and social impairment 
with deficiencies in most areas such as described by the 
criteria for the 70 percent and 100 percent ratings.  For 
example, the Veteran has not demonstrated suicidal ideation 
or obsessional rituals and, at the March 2006 and January 
2009 examinations, the Veteran's speech was found to be 
normal, not illogical, obscure, or irrelevant.  In addition, 
the Veteran has not experienced delusions, hallucinations, 
disorientation to time and place, the inability to perform 
the activities of daily living, and has not neglected his 
personal appearance and hygiene.  Thus, a 50 percent rating 
is appropriate for the Veteran's PTSD-his symptoms are best 
characterized by these criteria and have been this disabling 
since the award of service connection.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

In addition, the Board notes that the Veteran's symptoms have 
been consistent throughout the pendency of his claim.  
Therefore, the Board finds that a staged rating is not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  Thus, an initial 50 percent rating is granted and a 
higher rating is not warranted for any period of the 
Veteran's claim.  See 38 C.F.R. § 4.130.

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the claim 
for an evaluation in excess of 50 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims for an initial rating in 
excess of 50 percent, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  New and Material Evidence

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim of service connection for a left knee disability is the 
June 1989 RO decision.  For purposes of the new and material 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Even though the RO reopened and re-adjudicated the underlying 
claim of service connection for a left knee disability in 
May 2006, the Board must first determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the June 1989 decision 
included:  the Veteran's STRs and personnel records; medical 
treatment records from the Kansas City VAMC dated in March 
1989; a VA examination report dated in May 1989; and 
statements by the Veteran.

In denying the claim of service connection for a left knee 
disability in June 1989, the RO found that the evidence of 
record did not show a nexus between a current disability and 
an in-service injury or disease.  Consequently, in order for 
the claim to be reopened, new and material evidence must be 
received that pertains to the nexus element of a service 
connection claim.

New evidence added to the record since the June 1989 decision 
includes:  medical treatment records from the Fayetteville 
VAMC dated from September 2004 to July 2008; medical 
treatment records from the Shreveport VAMC dated from January 
2005 to February 2005; medical treatment records from the 
Mount Vernon OPC dated from November 2004 to February 2009; 
letters from a Dr. E. dated in October 2006 and in March 
1999; a report from the Northwest Arkansas EMG Clinic dated 
in December 2008; VA examination reports dated in March 2006 
and in January 2009; and statements from the Veteran and his 
representatives.

A review of the new evidence includes medical treatment 
records discussing the etiology of the Veteran's current left 
knee disability.  Specifically, an October 2006 letter from a 
Dr. E. indicates that the Veteran's left knee disability was 
as likely as not incurred by the Veteran's in-service knee 
injury.

The Board finds that the October 2006 letter constitutes new 
and material evidence in connection with the Veteran's claim 
of service connection.  It is new because the evidence was 
not previously before VA decision makers.  It is also 
material because it is supporting evidence of the nexus 
element of a service connection claim-the absence of which 
was the reason the claim was denied in the June 1989 
decision.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for a left knee 
disability is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the Veteran's underlying 
claim of service connection for a left knee disability in the 
remand section below.

III.  Service Connection Claims

In an April 2005 statement, the Veteran contends that his 
left knee disability, low back disability, and sciatic nerve 
damage are related to injuries he sustained in service.  
Specifically, he attributes his claimed disabilities to a 
combat injury sustained on March 21, 1967 at the Battle of 
Soui Tre/Operation Junction City in the Republic of Vietnam 
in which, while diving for cover from enemy fire, the Veteran 
twisted and pulled his left knee.  Additionally, the Veteran 
contends that his low back disability and sciatic nerve 
damage are secondary to his left knee disability.  Thus, the 
Veteran contends that service connection is warranted for a 
left knee disability, a low back disability, and sciatic 
nerve damage.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that the Veteran's 
August 1964 pre-induction examination report and his December 
1965 entrance examination report indicate normal spine and 
lower extremities.  However, on March 23, 1967, the Veteran 
received treatment for a left knee injury attributed to the 
Veteran twisting his leg in a hole and he was diagnosed with 
a hamstring strain.  On March 25, 1967 and April 14, 1967, 
the Veteran received treatment for the same left knee injury 
and, although no diagnosis was made, the Veteran received an 
ace bandage, an analgesic, and was assigned light duty.  On 
April 21, 1967, however, the Veteran's left knee was found to 
be asymptomatic.  In May 1967 and June 1967, the Veteran 
received treatment for back pain and, although no diagnosis 
was made, the Veteran was prescribed an analgesic and again 
assigned to light duty.  The Veteran's December 1967 
separation examination report indicates that the Veteran's 
spine and lower extremities were normal.

A review of the Veteran's post-service medical records 
reveals that the Veteran has received treatment for back pain 
at the Fayetteville VA Medical Center (VAMC), the Shreveport 
VAMC, and the Mount Vernon VA Outpatient Clinic (OPC).  

In May 1989, the Veteran was afforded a VA examination in 
connection with a claim for a left knee condition.  The 
examiner noted that the Veteran twisted his left knee while 
diving for cover in Vietnam.  At the examination, the Veteran 
was found to have slight burning to sharp pain in his left 
knee with use, that his left knee is tender to palpation, and 
that he experiences stiffness in his knee, but that his knee 
doesn't give out, there is no significant swelling, and he 
has a full range of motion.  The examiner diagnosed the 
Veteran with a previous injury of left knee.

In March 2006, the Veteran was afforded a VA examination in 
connection with these claims.  The examiner took a detailed 
history from the Veteran and examined the Veteran.  The 
Veteran reported that he was disabled in 1999 due to his low 
back, sciatic nerve, and left leg conditions-the onset of 
the sciatic nerve condition was in 1989.  The Veteran 
reported a shrapnel injury to his left knee in Vietnam when 
he twisted his left leg as he fell.  Additionally, the 
Veteran reported that the pain returned in 1973 and that he 
carried heavy loads as part of his post-service employment.  
The examiner found that the Veteran currently weighs 370 
pounds and uses either a cane or a walker to ambulate and 
that the Veteran was unable to stand for more than a few 
minutes or to walk more than a few yards.  

Regarding the left knee, the examiner found that the 
Veteran's left knee experiences no giving way, no 
instability, and no flare ups in symptomology; however, the 
Veteran's left knee is painful, stiff, and the Veteran 
experiences dislocation or subluxation less than once a year.  
Finally, the examiner noted that the Veteran's motion is 
limited due to protuberant abdomen.  The examiner diagnosed 
the Veteran with left knee arthralgia and stated that the 
Veteran's "weight and long work [history] of heavy physical 
lifting after military make it impossible to determine the 
cause of patient's knee symptoms."  Ultimately, as to the 
question for whether the left knee disability was related to 
his active service, the examiner stated that she could not 
"resolve this issue without resorting to mere speculation."  

Regarding the Veteran's low back, the examiner found that the 
Veteran experiences moderate, daily low back pain, mid low 
back stiffness, low back weakness, low back spasms, and 
severe lumbar lordosis.  The examiner noted that the 
Veteran's limited rage of motion was considered normal due to 
the Veteran's weight and grossly protuberant abdomen.  The 
examiner diagnosed the Veteran with low back arthralgia.  
Again, the examiner stated that she was "unable" to provide 
an opinion whether the Veteran's current low back disability 
is attributable to his period of active military service.

Regarding the Veteran's sciatic nerve damage, the examiner 
found that the Veteran experiences constant numbness and 
weakness in his left leg, but that pain in the quadriceps 
muscles flares-up when he is on his feet or sitting for long 
periods.  The examiner noted that the Veteran's gait is 
antalagic and that his balance is poor-he is unable to walk 
with single cane 500 feet unassisted or to transfer from a 
wheelchair to the exam table unassisted.  The examiner 
diagnosed the Veteran with sciatic neuropathy.  The examiner 
s opined that the Veteran's current sciatic pain disorder was 
not related to his active service.  She instead attributed 
the sciatic pain to his excessive weight and long-history of 
heavy lifting.

In December 2008, the Veteran was again afforded a VA 
examination in connection with these claims.  The examiner 
reviewed the Veteran's claims file and examined the Veteran.  
The examiner noted that the Veteran fell and twisted his left 
knee in service when hit by shrapnel.  The examiner diagnosed 
the Veteran with arthritis of the left knee, degenerative 
joint disease of the lumbosacral spine, and polyneuropathy.  
Once again, the examiner indicated that a medical opinion 
with respect to the etiology of the Veteran's left knee 
disability, low back, and sciatic disorder could not be made 
with resorting to mere speculation.  

The Board notes that there is a long line of cases where the 
Court has rejected medical opinions as being too speculative.  
For example, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  A 
diagnosis stating that the veteran appellant was "possibly" 
suffering from schizophrenia was also deemed to be too 
speculative.  Morris v. West, 13 Vet. App. 94, 97 (1999).  
Thus, while the above VA opinions included detailed 
rationale, the Board finds that the 2006 and 2008 VA 
examination report carry limited probative value.

However, in support of his claims, the Veteran submitted an 
October 2006 letter from a Dr. E.  The letter indicates 
diagnoses of degenerative joint disease of the left knee with 
degenerative medial meniscal tear, degenerative disc disease 
of the lumbar spine at vertebra L4-5, and left-sided 
sacroiliitis.  Dr. E. opined:  "It is as likely as not that 
[the Veteran's] current knee condition, muscle wound to the 
left thigh vastus medialis obliquus muscle, left-sided 
sacroiliitis, and degenerative disc disease of L4-L5 and L5-
S1 was incurred by the injury [the Veteran] suffered in 
service of our country."  This opinion/statement is far more 
definitive.

Here, Dr. E. has provided an opinion relating the Veteran's 
claimed disabilities to his period of active military 
service; however, Dr. E. did not provide a rationale for his 
opinion.  It is also unclear as to the records that were 
considered by Dr. E.  At the same time, two VA examiners 
provided opinions that, as discussed above, lack significant 
probative value due to their speculative nature.  Thus, taken 
as a whole, the opinions put the medical nexus evidence in 
equipoise.  

In such cases, reasonable doubt is to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2009).  When resolving reasonable doubt in the 
Veteran's favor, the Board finds that it is at least as 
likely as not that the Veteran's left knee disability, low 
back disability, and sciatic nerve damage are attributable to 
his active military service.  Therefore, service connection 
is warranted for a left knee disability, a low back 
disability, and sciatic nerve damage.



ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.

The Veteran's claim of service connection for a left knee 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.

Service connection for a left knee disability is granted.

Service connection for a low back disability is granted.

Service connection for sciatic nerve damage is granted.



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


